Dismissed and Memorandum Opinion filed May 24, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00288-CV
____________
 
KEVIN J. CASSIDY, Appellant
 
V.
 
FRANCIS NELSON, Appellee
 

 
On Appeal from the 157th District Court
Harris County, Texas
Trial Court Cause No. 2010-47313
 

 
M E M O R
A N D U M   O P I N I O N
According to information provided to this court, this appeal
is from a judgment signed March 23, 2011.  No clerk’s record has been filed. 
The clerk responsible for preparing the record in this appeal informed the
court appellant did not make arrangements to pay for the record.  
On April 27, 2011, notification was transmitted to all
parties of the court’s intention to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex. R. App.
P. 37.3(b).  Appellant filed no response. 
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Seymore and Boyce.